PER CURIAM
Defendant challenges probation conditions1 imposed after her convictions for escape in the second degree, ORS 162.155, and loitering to solicit prostitution. Portland City Code § 14.24.050(b). We direct deletion of “additional orders” imposed as part of the loitering sentence and do not address the other issues raised because they are moot.2
Defendant was sentenced to 180 days in jail on the loitering charge and placed on five years probation with additional conditions on the escape charge. The judgment for loitering recites “additional orders” consistent with the conditions of probation on the escape charge. Defendant argues, the state concedes and the record reveals that the additional conditions were mistakenly added. See ORS 137.010; State v. Johnson, 96 Or App 641, 773 P2d 812 (1989).
Remanded with instructions to delete “additional orders” imposed in the loitering sentence; otherwise affirmed.

 We review the condition of probation under ORS 138.040, even though defendant pleaded guilty. State v. Donovan, 307 Or 461, 770 P2d 581 (1989).


 On October 5,1988, defendant was found in violation of a probation condition that she remain in the New Beginnings Program. As a result, the court ordered defendant imprisoned in the Multnomah County Jail with her probation to end “AT THE END OF JAIL TIME.”